DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on September 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 line 5, “a normal braking mode” should be changed to “the normal braking mode”; Claim 9 line 6. “a manual push-through mode” to “the manual push-through mode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 line 6, it is unclear if the recitation “a first source of pressurized fluid” is intended to reference the previously recited first source of pressurized fluid (cl.1 line 12), or another source of pressurized fluid.
Claims 6-8 are rejected due to their dependence upon claim 5.
Double Patenting
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,220,675 to Steffes.
Re-claim 1, Steffes discloses in figures 2 or 3 a brake system having a wheel brake comprising: a fluid reservoir 2; a valve assembly is in fluid communication with the reservoir via 
Re-claim 2, a master cylinder 1 is operated by a brake pedal 3, the master cylinder is selectively in fluid communication with the first conduit.
Re-claim 4, the fluid reservoir is at about atmospheric pressure (as fluid reservoir are not pressurized), the predetermined pressure level of 1 bar is atmospheric pressure.
Re-claim 5, the brake system is operable under a non-failure normal braking mode and a manual push-through mode, the system further including: a master cylinder 1 operable by a brake pedal 3 during a manual push-through mode to provide fluid flow at the first conduit for actuating the wheel brake; and the first source 13 of pressurized fluid providing fluid pressure in the second conduit for actuating the wheel brake under a normal braking mode.
Re-claim 7, a second source 33 (figure 3) of pressurized fluid for generating brake actuating pressure for actuating the wheel brake, wherein the second source of pressurized fluid is in fluid communication with the first conduit 5.
Re-claim 8, the second source of pressurized fluid includes a motorized pump (see figure 5).
Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,722,744 to Kupfer et al.
Re-claim 9, Kupfer et al. disclose a brake system having a wheel brake and being operable under a non- failure normal braking mode and a manual push-through mode, the system comprising: a first source  (such as pump 36) of pressurized fluid providing fluid pressure for actuating the wheel brake 32 under a normal braking mode; 32a master cylinder 23 is operable by a brake pedal 22 during the manual push-through mode to provide fluid flow at an output for actuating the wheel brake, wherein the master cylinder has a single fluid pressure chamber 63 (see figure 2) pressurized by movement of a single piston 64 (or piston 73) slidably disposed in a bore of a housing of the master cylinder.
Re-claims 10 and 15, a second source of pressurized fluid for generating brake actuating pressure for actuating the wheel brake.  The second source consists of the pump associated with circuit 16 for instance.
Re-claim 11, the master cylinder includes a single coil spring 66 biasing the piston.
Re-claim 12, the master cylinder includes a pair of coil springs 66/69 having a retainer 64 disposed therebetween.
Re-claim 13, the first source of pressurized fluid is a plunger assembly including a housing defining a bore therein, wherein the plunger assembly includes a piston slidably disposed in the bore of the plunger assembly such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator for moving the piston within the bore.  Kupfer et al. disclose the pump 36 as a swash plate type pump, which are provided with plunger, or pistons disposed

Re-claim 16, the second source of pressurized fluid includes a motorized pump.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffes in view of US 2014/0354036 A1 to Koo.
Re-claim 3, Steffes fails to teach the master cylinder has a single fluid pressure chamber pressurized by movement of a single piston slidably disposed in a bore of a housing of the master cylinder, and wherein the single fluid pressure chamber is selectively in fluid communication with the first conduit.
Koo teaches a master cylinder having only one pressure chamber, as opposed to two pressure chambers (i.e. tandem).  The use of a single pressure chamber in place of a dual pressure chamber design is within the knowledge of those skilled in the art, as both designs produce a pressurized fluid for selective communication with a fluid conduit.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Re-claim 6, Steffes teaches the pressure chamber of the assembly in fluid communication with the second conduit 8.  However, Steffes fails to teach the first source of pressurized fluid is a plunger assembly including a housing defining a bore therein, wherein the plunger assembly includes a piston slidably disposed in the bore of the plunger assembly such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator for moving the piston within the bore.
Koo teaches a pressure fluid source that includes a plunge assembly 20 having a housing defining a bore therein, the plunger assembly includes a piston 202 slidably disposed in the bore of the plunger assembly such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the plunger assembly further includes an electrically operated linear actuator 23/24 for moving the piston within the bore.  This assembly functions as a pump device, and could be substituted for the pump assembly of Steffes.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the pressure assembly of Koo as the pressure assembly in Steffes, as this assembly would have provided the necessary pressurized fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takeuchi et al. teach the use of either a single chamber or dual chamber master cylinder.  Kircher et al., Ocvirk et al., and Klein each teach a brake system with a valve assembly .
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 12, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657